Citation Nr: 0426717	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability on a direct or secondary basis.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from September 1981 
to October 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision which 
denied service connection for a low back disability and 
denied an increase in a 10 percent rating for a right knee 
disability.  In August 2004, the veteran testified at a Board 
hearing.  An August 2004 motion to advance the case on the 
Board's docket was granted by the Board in August 2004.  

The present Board decision addresses the issue of service 
connection for a low back disability.  The issue of an 
increased rating for a right knee disability is the subject 
of the remand at the end of the decision.  


FINDING OF FACT

Any current low back disability, including degenerative joint 
disease, began many years after service, was not caused by 
any incident of service, and was not caused or permanently 
worsened by his service-connected right knee disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had verified active duty in the Marine Corps from 
September 1981 to October 1983.  His service medical records 
do not refer to complaints of or treatment for a low back 
disability.  A February 1982 treatment entry noted that the 
veteran complained of pain and a popping sound in the right 
knee sustained after running down hill.  The assessment was 
pain on compression of patella and chondromalacia of the 
patella.  Subsequent treatment entries reveal that the 
veteran was treated for variously diagnosed right knee 
problems on multiple occasions throughout the remainder of 
his period of service and that he underwent a right synovial 
plica release.  Significantly, during this treatment for the 
right knee, no reference was made to the back.  

The veteran underwent a VA orthopedic examination in February 
1984.  There was no reference to low back problems.  The 
impression referred to a right knee disability.  

In March 1984, the RO granted service connection and a 10 
percent rating for a right knee disability.  

A May 1984 VA treatment entry noted treatment for a right 
knee disability.  

The veteran underwent a VA orthopedic examinations in 
December 1986 and April 1990.  The diagnoses referred to his 
right knee disability.  Neither examination report mentioned 
any low back disability.  

VA treatment records dated from September 1993 to April 1998 
show treatment for the veteran's service-connected right knee 
disability as well as for variously diagnosed low back 
problems.  A September 1993 clinical record report noted that 
the veteran reported complaints as to his right knee.  He 
also stated that he fell when his knee gave way a few days 
earlier and that he hurt his back.  He complained of pain in 
the right lower lumbar area.  As to an impression, the 
examiner noted that he suspected that the veteran had some 
chondromalacia in the right knee and that he thought he had a 
low back sprain that would probably resolve without much 
treatment.  

A July 1994 entry noted that the veteran reported that he had 
back pain in the right lumbar area since the first of the 
year.  He stated that the pain radiated and went down his leg 
and that it started after his right knee buckled and he fell.  
The impression was lumbar pain, possibly L5, and right knee 
pathology.  

The veteran underwent a VA orthopedic examination in October 
1994.  He reported that about six to eight months earlier his 
right knee buckled and he fell injuring his low back.  It was 
noted that the veteran was a very poor historian.  The 
impression was status post arthroscopic release of a synovial 
plica on the right knee while in service with possible 
removal of the meniscus.  The examiner commented that X-rays 
of the low back were completely within normal limits.  The 
examiner stated that there was one small area of osteophyte 
formation at the level of the anterior surface of the 3rd 
lumbar vertebra.  It was noted that the veteran had 
subjective complaints referable to his low back with no 
objective evidence of disability.  The examiner stated that 
the veteran also had objective complaints referable to his 
right knee with no objective evidence of disability.  

A December 1997 entry noted that the veteran complained of 
right lower back pain which radiated down the right leg via 
the groin.  It was noted that he denied knowledge of trauma 
to the area and stated that such had been an ongoing problem 
for ten years.  The assessment was backache.  Another 
December 1997 entry noted that the veteran had a past medical 
history of back problems diagnosed in 1982.  A further 
December 1997 entry noted that was seen for low back pain 
times approximately ten years since service.  The assessment 
was chronic back pain; mild narrowing L4-L5, L5-S1 disc 
space, mild osteoarthritis per X-rays; and status post right 
knee surgery.  A February 1998 entry noted that the veteran 
reported that he injured his right knee while in the service 
and that he strained his back at the same time.  The examiner 
noted that the veteran had a congenital spondylolisthesis at 
L5-S1, with a transitional L5 vertebra.  There was minimal 
spondylolisthesis at such level.  

The veteran underwent a VA orthopedic examination in June 
1998.  He reported that he injured his right knee fourteen 
years earlier while in active service and that he landed and 
twisted his knee and also hurt his back.  The diagnosis 
solely referred to the veteran's right knee disability.  

VA treatment records dated from July 1998 to June 2004 show 
continuing treatment for disorders including low back 
problems.  A July 1999 entry noted that the veteran reported 
a sixteen-year history of right knee and low back pain.  He 
reported that he injured his right knee repelling during a 
training exercise and also injured his back at that time.  
The impression included chronic low back pain times sixteen 
years, progressively worsening, with radicular pain right leg 
to calf and sensory deficit in the right foot below the 
ankle.  It was noted that the veteran had degenerative joint 
disease with disc space narrowing at L2-S1, greatest at L5-
S1, possibly congenital.  

An August 1999 entry noted that the veteran complained of 
severe low back pain that had been increasing over the 
previous fifteen years.  He also complained of right knee 
pain and stated that he injured himself while on active duty.  
The diagnosis was lumbago and spondylosis.  Other August 1999 
and October 1999 entries also referred to a fifteen or 
sixteen year history of back pain and a repelling injury 
during service.  

A March 2000 entry indicated diagnoses of low back pain with 
minimal degenerative changes at L2-L3, L4-L5, and L5-S1, and 
minimal arthritis of the right knee.  A July 2001 entry noted 
that the veteran presented with diagnoses including lumbago 
and joint pains.  An August 2002 entry noted that the veteran 
had a history of multiple trauma sustained while on active 
duty in the Marine Corp.  The veteran reported that while 
engaged in helicopter operation, he fell sustaining an injury 
to his right knee and low back.  The diagnoses included 
status post service-connected multiple trauma, with nasal 
fracture, and low back and knee injuries.  

At the August 2004 Board hearing, the veteran testified that 
during service while repelling out of helicopters and going 
down the side of a mountain, he was struck from behind by 
another Marine and twisted his knee and hurt his back.  He 
stated that the fall was in 1982.  The veteran reported that 
they treated his right knee because that was the more 
important injury.  He stated that they told him that his back 
was hurt, but that it was just sprained.  The veteran 
indicated that his back started bothering him in the service 
and that it had been getting worse and worse.  He noted that 
he never had a history of back problems before entering 
service.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, an April 2000 
statement of the case, a May 2001 letter, a May 2002 
supplemental statement of the case, an August 2003 letter, 
and a March 2004 supplemental statement of the case and at 
the Board hearing held in August 2004, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a low back disability.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
hearing held in August 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

As a final point, the Board notes that VA examination and 
medical opinion, under 38 C.F.R. § 3.159(c)(4), is not 
required in this case.  Service records do not substantiate a 
specific in-service disease or injury for service connection 
purposes, and there is no medical indication of a 
relationship between the current condition and any in-service 
event.  See 38 C.F.R. § 3.159(c)(4)(B).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service medical records from his September 1981 
to October 1983 active duty do not show a low back 
disability.  The service medical records do indicate that he 
was treated for a right knee disability.  

There is no actual medical evidence of a low back disability, 
to include arthritis, during the veteran's period of service, 
within the first year after service (as required for 
presumptive service connection), or for many years later.  
Detailed evaluations of the veteran during service make no 
reference to a back disorder.  This fact provides negative 
evidence against this claim.  The first clinical reference to 
a low back disorder is in 1993, years after service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

September 1993 and July 1994 treatment entries indicate that 
the veteran reported that he injured his low back when his 
right knee gave way.  The diagnoses were low back sprain and 
lumbar pain, possibly L5, respectively.  At an October 1994 
examination, the veteran also reported that he injured his 
low back when his right knee buckled.  However, at that time, 
the examiner indicated that the veteran had subjective 
complaints referable to his low back with no objective 
evidence of a disability.  

The medical evidence indicates that the veteran next received 
treatment for a low back disorder in December 1997.  The 
veteran reported that his back had been an ongoing problem 
for ten years.  Subsequent treatment entries show that the 
veteran reported that he injured his back during service at 
the same time he injured his knee.  Various low back 
diagnoses were indicated including congenital 
spondylolisthesis at L5-S1, with a transitional lumbar 
vertebra; lumbago and spondylosis; and degenerative changes 
at L2-L3, L4-L5, and L5-S1.  

The Board observes that the treatment entries which make 
reference to the veteran suffering a low back injury during 
service are apparently based solely on a history provided by 
the veteran are not probative in linking any current low back 
disability with service.  See Reonal v. Brown, 5 Vet. App. 
458 (1995).  Simply stated, there is no evidence of a back 
injury during service.  Additionally, although the September 
1993 and July 1994 treatment entries and the October 1994 
examination report, noted above, refer to a back injury due 
to the veteran's right knee giving way, such history is also 
solely provided by the veteran.  Further, the medical 
evidence at that time indicates a low back sprain that would 
probably resolve without much treatment.  Thus, the medical 
evidence does not indicate a back disorder caused by a fall 
due to the veteran's service connected knee disorder.  It is 
the finding of the Board that this medical record only 
provides more negative evidence against this claim.

There is no evidence that any current low back disorder is 
the result of the right knee giving way.  Even if the Board 
were to assume that the veteran suffered a back injury at the 
time indicated by such reports due to his right knee giving 
way, there is no indication that any presently diagnosed low 
back disability is due to any such fall.  In fact, the 
October 1994 examination report, which was subsequent to such 
reported fall, concluded that there was not an actual back 
disability at that time.  Subsequent back problems were not 
shown until 1997.  There is simply no medical evidence of 
record indicating any relationship between the veteran's 
current low back disability and his service-connected right 
knee disability and significant medical evidence that would 
refute such a finding.   

The veteran has alleged that his current low back disability 
had its onset during service or that it is related to his 
service-connected right knee disability.  However, the 
veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Even in taking into consideration the veteran's testimony, 
the weight of the credible evidence, including significant 
medical evidence, demonstrates that the veteran's current low 
back disability began many years after the veteran's period 
of service, was not caused by any incident of service, and 
was not caused or worsened by the service-connected right 
knee disability.  

Even if the veteran is correct in that he injured his back 
during service, there is no indication from a medical source 
that his current back disability may be reasonably associated 
with that injury.  In fact, significant medical evidence 
indicates there is no connection between service and the 
current back disorder.      

A low back disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected right knee disability.  Neither direct nor 
secondary service connection for a low back disability is 
warranted.  

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for a low back disability is denied.  


REMAND

The other issue on appeal is an increase in a 10 percent 
rating for the veteran's service-connected right knee 
disability.  He was last afforded a VA examination for a VA 
orthopedic examination for his right knee disability in June 
1998.  The diagnosis was post-traumatic arthritis of the knee 
joint.  

Subsequent treatment records indicate that he has continued 
to receive treatment for his right knee disability.  
Additionally, at the August 2004 Board hearing, the veteran 
reported that his right knee had worsened since the last VA 
examination.  

After a review of the record, it is the judgment of the Board 
that the RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.   The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claims should include specific consideration of the 
evidence submitted directly to the Board.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (if any).  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
regarding this claim, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although the RO may decide the claim 
within the one year period).  

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his right knee disability.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
of the right knee disability should be 
described in detail, including range of 
motion in degrees, objective evidence of 
pain on motion, and the presence and 
degree of any instability.  The examiner 
should provide responses to the following 
questions:  

(a) What are the manifestations of 
the service-connected right knee 
disorder?  

(b) The veteran has complaints of 
pain which he attributes to his 
service-connected right knee 
disability.  The examiner must 
specifically comment on the presence 
or absence of any objective 
manifestations that would 
demonstrate functional impairment 
due to pain attributable to the 
right knee, such as pain on 
movement, swelling, deformity, 
atrophy, disuse or any other 
objective finding.  

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of his service-
connected right knee disability?  If 
so, the examiner should comment on 
the severity of her incoordination 
and the effect incoordination has on 
his ability to function.  

4.  Thereafter, the RO should review the 
claim for an increased rating for a right 
knee disability.  In this regard, should 
the RO find that the right knee disability 
involves instability and arthritis, a 
determination of whether a separate rating 
is in order for this condition should be 
made.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



